DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 1/4/2021. Claims 1-14, 16, 17 and 20-23 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 1/4/21, with respect to the rejection(s) of the claim(s) under 35 USC 101 and 35 USC 102 and 35 USC 103 (see previous office action, with respect to claims 1, 5-6, 8, 10-12 16 and 18, 2-4, 7, 9, 13-15, 17, and 19) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and Lau et al. (Lau, US 2014/0317495), under 35 USC 103 (see rejection below). 
Applicant’s arguments with respect to claim 20 as currently amended, with respect to Sharifi in view of Golan, are not persuasive (see rejection below, with respect to the newly added claim amendments). The Examiner notes the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10-12, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (Sharifi, US 2018/0039608) in view of Lau et al. (Lau, US 2014/0317495).
With respect to Claim 1, Sharifi teaches a method comprising:
receiving, by a processor, a first communication sent from a first communication device by a first user (reception of a first textual message containing an error wherein the processing is facilitated by a processor, Paragraphs 0018-0020, 0024, 0032, 0034, 0088-0089, and 0103: Fig. 1, Elements 120 and 130);
forwarding, by the processor, the first communication to one or more other communication devices associated with one or more other users (the textual message is forwarded to the receiving computing device of a receiving user for presentation on a display, Paragraphs 0018, 0034, 0036-0038, 0032, 0043, and 0088-0089j;
receiving, by the processor, a second communication sent from the first communication device by the first user, wherein the second communication includes an edit command character configured to correct an error in the first communication (receiving a second textual message correcting the error contained, in the first message wherein the second message includes a correction 
determining, by the processor and based on the edit command character, [two or more locations] that have a potential error in the first communication (the location of the error in the first message (e.g., a particular word in a sentence) is identified, Paragraphs 0026, 0033-0034, 0038-0041. 0054-0056, 0073. and 0088, Fig. 4B);
[prompting, by the processor, the first user to select at least one of the two or more locations that have the potential error to correct];
correcting, by the processor [and in response to the first user selecting the at least one location to correct], the error in the first communication (the identified error in the first communication is corrected, Paragraphs 0026, 0034, 0037, 0045-0046, 0052, 0057-0058, 0074, and 0088); and
forwarding, by the processor, a corrected version of the first communication to the one or more other communication devices (the corrected version of the first message is forwarded to the receiving user device for display and may include indications of the corrections. Paragraphs 0034, 0038, 0047, 0052, 0057-0058. 0074, and 0088).
two or more locations that have a potential error in the first communication (paragraph [0026]-his multiple possible words including two or more locations), prompting, by the processor, the first user to select at least one of the two or more locations that have the potential error to correct (ibid-his disambiguation interface presented to the user for correction of the selected potential error to correct);
correcting, by the processor and in response to the first user selecting the at least one location to correct (ibid), the error in the first communication.
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Sharifi and Lau to combine the prior art element of previous message analysis of each word for errors and correction thereof as taught by Sharifi with analysis of the messages for the errors and in the event of multiple possible errors, prompting the user for selection of the possible error for correction as taught by Lau as each element performs the same function as it does separately, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a selection of a location of a possible error for correction allowing a user to disambiguate an error from a set of multiple errors in a retroactive word correction system (ibid-Lau, see also abstract). 
With respect to Claim 5, Sharifi with Lau further make obvious the method of claim 1, 
wherein determining the two or more locations that have the potential error in the first communication is performed by natural language processing (ibid, Sharifi-the location of the error in the first message (e.g., a particular word in a sentence) is identified through the use of natural language processing (e.g., the use of a language model), Paragraphs 0026, 0033-0034, 0038-0041, 0054-0056, 0073, and 0088, ibid-Lau, paragraphs [0002, 0021]-his grammar and spell checker for his natural language input, Figs. 1 and 2). 
With respect to Claim 6, Sharifi further with Lau further make obvious the method of claim 1, wherein the edit command character is configured to add one or more words to the first communication (the command indicated by the indicator adds words not present in the original communication, Paragraphs 0026, 
With respect to Claim 8, Sharifi with Lau further make obvious the method of claim 1, wherein the edit command character is configured to delete one or more words in the first communication (ibid, Sharifi, the command deletes words present in the original communication, Paragraphs 0026, 0034, 0037-0038, 0045-0046, 0051-0053, 0057-0058, 0074, and 0088; Fig. 3A, Element 310 and Fig. 3C, Element 330).
With respect to Claim 10, Sharifi with Lau further make obvious the method of claim 1, wherein the edit command character is configured to add one or more letters to a word within the first communication (ibid-Sharifi, the command alters words present in the original communication by adding a letter (e.g., adding the letter “c ”), Paragraphs 0024, 0026, 0034, 0037-0038, 0045-0046, 0051-0053, 0057-0058, 0064-0065, 0074, and 0088; Fig. 3A, Element 310 and Fig. 3C, Element 330).
With respect to Claim 11, Sharifi with Lau further make obvious the method of claim 1, wherein the edit command character is configured to delete one or more letters in a word within the first communication (ibid, Sharifi, the command alters words present in the original communication by removing a letter (e.g., 
With respect to Claim 12, claim 12 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein Sharifi with Lau make obvious a text correction system comprising: 
a server communicatively coupled to a plurality of communication devices (Sharifi, a server coupled to multiple communication devices, Fig. 1, Elements 110s. 110r and 120; Paragraphs 0028, 0030, 0034, 0088. and 0103), wherein the server includes:
a processor (Sharifi, the server computer includes a processor, Paragraphs 0028, 0030, 0034, 0088, and 0103), wherein the processor is configured to perform a method, the method comprising:
receiving a first communication sent from a first communication device by a first user (reception of a first textual message containing an error wherein the processing is facilitated by a processor, Paragraphs 0018-0020, 0024, 0032, 0034, 0088-0089, and 0103; Fig. 1, Elements 120 and 130, ibid-see claim 1, corresponding and similar limitation);

receiving a second communication sent from the first communication device by the first user, wherein the second communication includes an edit command character to correct an error in the first communication (receiving a second textual message correcting the error contained in the first message wherein the second message includes a correction command indicator, Paragraphs 0018-0019, 0034, 0037-0038, 0051-0053, 0056, and 0088-0089, ibid);
determining, based on the edit command character, two or more locations that have a potential error in the first communication (ibid, see claim 1 corresponding and similar limitation);
prompting the first user to select at least one of the two or more locations that have the potential error to correct (ibid);
correcting, in response to the first user selecting the at least one location to correct (ibid), the error in the first communication (ibid, Sharifi, the identified 
forwarding a corrected version of the first communication to the one or more other communication devices (ibid-see claim 1, corresponding and similar limitation, see also Sharifi, the corrected version of the first message is forwarded to the receiving user device for display and may include indications of the corrections. Paragraphs 0034, 0038, 0047, 0052, 0057-0058, 0074, and 0088),
Claim 16 contains subject matter similar to Claim 6, and thus, is rejected under similar rationale.
With respect to claim 21, Sharifi makes obvious the method of claim 1, wherein the second communication containing the edit command character is not forwarded to the one or more other communication devices (ibid-Sharifi, Fig. 4A, paragraphs [0049, 0050, 0052]-wherein Fig. 4A-the second communication is not forwarded to the other communication device, and never displayed).
Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. in view of Lau, as applied to claim 1, and further in view of Allen et al (U.S. PG Publication: 2017/0346938).
With respect to Claim 2, Sharifi discloses the method for correcting an error in a first textual communication utilizing a second textual communication 
Sharifi and Allen are analogous art because they are from a similar field of endeavor in message correction. Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Sharifi with the unread message determination taught by Allen in order to provide a predictable result in the form of enabling a message that requires replacement to appear as a normal text message (Allen, Paragraph 0043).
With respect to Claim 3, Allen further discloses that which Sharifi lack teaching:
determining, by the processor, the first communication containing the error has been read by the one or more other users; and highlighting, by the processor, a correction in the corrected version of the first communication prior to forwarding the corrected version of the first communication to the one or more 
With respect to Claim 4, Sharifi further discloses:
notifying, by the processor, the one or more other users that the first communication contains the error (active indication that the first message contained an error and was corrected, Paragraph 0046-0047, 0058, and 0075). Additionally note that Allen also teaches a notification of an error (Paragraphs 0039 and 0043).
Claim 13 contains subject matter similar to Claim 2, and thus, is rejected under similar rationale.
Claim 14.
Claims 7, 9, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. in view of Lau, as applied to claim 6, and further in view of Goldwasser (U.S. Patent: 4,891,786).
With respect to Claim 7, Sharifi discloses the method for correcting an error in a first textual communication utilizing a second textual communication containing a correction command indicator by replacing the first message with a corrected version of the first message, as applied to Claim 1. While Sharifi does disclose an edit command character is a [plus] character placed adjacent to the one or more words (in the form of a correction indicator that initiates a correction which adds a word and that is adjacent to (immediately follows or precedes) the one or more correction words that takes the form of "any character...that indicates...that a correction is intended by the sending user" (Paragraphs 0049, 0051, and 0053)) and while plus is an obvious example of “any character” available in a text messaging system, Sharifi does not explicitly disclose that “any character” takes the specific form of a plus character. Goldwasser teaches the use of a + character as a means of adding a word to an expression (Col. 9, Lines 23-34).
Sharifi and Goldwasser are analogous art because they are from a similar field of endeavor in text entry systems. Thus, it would have been obvious to one 
With respect to Claim 9, Sharifi teaches the text-based command to remove one or more words from a first communication as applied to claim 8, while Goldwasser teaches the intuitive character among “any character” that is used to make a subtraction of words in a message expression in the form of a - (minus) character, the combination making obvious the edit command character is configured a minus character placed adjacent to the one or more words (Col. 9, Lines 23-34).
Sharifi and Goldwasser are analogous art because they are from a similar field of endeavor in text entry systems. Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Sharifi with the use of the +/- character for word additions as taught by Goldwasser in order to provide a predictable result in the form of an intuitive character among “any character” that is used to make an addition of words in a message expression.
Claim 17 contains subject matter similar to Claim 7, and thus, is rejected under similar rationale.
With respect to Claim 22, Sharifi with Lau with Goldwasser makes obvious the method of claim 7, further comprising:
generating, by the processor, the corrected version of the first communication by placing the one or more words adjacent to the plus character in the at least one location of the first communication (ibid-see claims 7, 9 Goldwasser and Sharifi, Sharifi-paragraph [0047]-his corrected version, wherein a corrected version is generated based on the edit command character as the “plus” any character, adjacent to the words, in the first communication).
With respect to Claim 23.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al in view of Golan (U.S. PG Publication: 2002/0194278).
With respect to Claim 20, Sharifi discloses:
a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a. transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising (a computer-readable storage medium storing computer executable instructions that does not take the form of a signal per se, Paragraph 0103): 
receiving a first communication from a first communication device sent by a first user (reception of a first textual message containing an error wherein the processing is facilitated by a processor. Paragraphs 0018-0020, 0024, 0032, 0034, 0088-0089, and 0103; Fig. 1, Elements 120 and 130);
detecting an edit command character to correct an error in the first communication has been typed by the first user in a user interface of the first communication device (determining that the sending user has typed a correction command indicator in a graphical user interface. Paragraphs 0018-0019, 0034-0035, 0037-0038, 0051-0053, 0056, and 0088-0089);

determining a location of the error in the first communication (the location of the error in the first message (e.g., a particular word in a sentence) is identified, Paragraphs 0026, 0033-0034, 0038-0041. 0054-0056, 0073, and 0088)
correcting the error in the first communication (the identified error in the first communication is corrected, Paragraphs 0026, 0034, 0037, 0045-0046, 0052, 0057-0058, 0074, and 0088); and
forwarding a corrected version of the first communication to the one or more other communication devices (the corrected version of the first message is forwarded to the receiving user device for display and may include indications of the corrections. Paragraphs 0034, 0038, 0047, 0052, 0057-0058, 0074, and 0088). 
Sharifi does not teach the delaying, in response to detecting the edit command character has been typed by the first user in the user interface,

Sharifi and Golan are analogous art because they are from a similar field of endeavor in message correction. Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Sharifi’s edit command character of among a plurality of possible edit command characters which has been typed by the first user to edit a communication with the original message delay and cancellation based on an edit command, as taught by Golan, wherein neither Sharifi or Golan’s edit to the previous communication are enacted until the edit command has been entered, and it is deemed either edit command performs a similar function of enabling the editing of the communication, with the explicit purpose of editing a previously sent communication, wherein an edit command is input in order to achieve a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
1/27/21